

Exhibit 10.3


INC RESEARCH HOLDINGS, INC.
MANAGEMENT INCENTIVE PLAN
(Adopted by the Board of Directors of the Company on March 20, 2017,
and approved by the stockholders of the Company on May 23, 2017)
INC Research Holdings, Inc. (the “Company”) has established the Management
Incentive Plan (the “MIP”) for eligible employees of the Company and its
Affiliates (as defined below) to provide them with the opportunity to
participate in the performance of the Company and its Affiliates. It is designed
to motivate employees to achieve certain objectives of the Company or its
Affiliates while providing competitive total rewards for key positions and
retaining top talent.
The Board of Directors of the Company (the “Board”) has adopted the MIP,
effective with respect to MIP Awards for Performance Periods beginning on or
after January 1, 2017, subject to approval of the MIP by the stockholders of the
Company with respect to MIP Awards that are intended to constitute Qualified
Performance-Based Compensation (as such terms are defined below).
ARTICLE I
DEFINITIONS
For purposes of the MIP, the following terms shall have the meanings specified
below, unless the context clearly indicates otherwise. The singular pronoun
shall include the plural where the context so indicates.
Section 1.1 Affiliate. “Affiliate” means any entity that directly or indirectly
through one or more intermediaries controls or is controlled by the Company, in
each case, as determined by the Committee.
Section 1.2 Applicable Accounting Standards. “Applicable Accounting Standards”
means Generally Accepted Accounting Principles in the United States,
International Financial Reporting Standards or such other accounting principles
or standards as may apply to the Company’s financial statements under United
States federal securities laws from time to time.
Section 1.3 Board. “Board” means the Board of Directors of the Company.
Section 1.4 Code. “Code” means the Internal Revenue Code of 1986, as amended.
Section 1.5 Committee. “Committee” means (i) the Compensation Committee of the
Board, (ii) such other committee of the Board appointed by the Board to
administer the MIP, or (iii) subject to the terms of the MIP, the Board.
Section 1.6 Common Stock. “Common Stock” has the meaning given to such term in
the EIP.
Section 1.7 Covered Employee. “Covered Employee” means an Eligible Employee who
is, or could be, a “covered employee” within the meaning of Section 162(m) of
the Code, any treasury regulations promulgated thereunder and any related IRS
guidance.
Section 1.8 Director. “Director” means a member of the Board.


1
6659000-v6\GESDMS

--------------------------------------------------------------------------------



Section 1.9 Disability. “Disability” means:
(i). if a Participant has an effective employment agreement or service agreement
with the Company or its Affiliates that defines “Disability” or a like term, the
meaning set forth in such agreement at the time of the Participant’s termination
of service, or
(ii). in the absence of such an effective employment or service agreement or
definition, a Participant’s physical or mental illness, injury or infirmity
which is reasonably likely to prevent and/or prevents such Participant from
performing his or her essential job functions for a period of (A) ninety (90)
consecutive calendar days or (B) an aggregate of one hundred twenty (120)
calendar days out of any consecutive twelve (12) month period.
Section 1.10 EIP. “EIP” means the INC Research Holdings, Inc. 2014 Equity
Incentive Plan as set forth herein, as amended and restated, as may be further
amended and/or amended and restated from time to time.
Section 1.11 Eligible Base Earnings. “Eligible Base Earnings” means the base
salary of a Participant as set forth in writing, no later than the deadline to
establish the Performance Goals under Section 4.2(b), or for a MIP Award that is
not intended to be Qualified Performance-Based Compensation, the annualized base
salary of a Participant on or any other date set forth in an Award Notice. For
an employee who becomes an Eligible Employee under Section 1.12 after the first
date of the Performance Period, “Eligible Base Earnings” means the annualized
base salary of that Participant in effect on the first date that the Participant
becomes an Eligible Employee.
Section 1.12 Eligible Employee. “Eligible Employee” means an individual who has
been identified and confirmed by the Committee as being eligible to participate
in the MIP for the Performance Period.
Section 1.13 Executive Management. “Executive Management” means the Chief
Executive Officer and any other individuals as determined by the Committee.
Section 1.14 MIP Award. “MIP Award” means an award granted to a Participant
under the MIP entitling the Participant to cash or, to the extent the MIP Award
is designated by the Committee, in shares of Common Stock, upon attainment of
the Performance Goals and the satisfaction of the other terms and conditions set
forth herein and in accordance with the provisions of the MIP.
Section 1.15 MIP Award Notice. “MIP Award Notice” means the Notice, contract, or
other instrument used to communicate the terms and conditions of a MIP Award,
including through electronic medium.
Section 1.16 MIP Award Cash Payment. “MIP Award Cash Payment” means an amount
equal to the product of (a) the MIP Award Target, multiplied by (b) the
Performance Goal Attainment Factor, and, in the case of a Participant who
becomes eligible to participate in the MIP after the first day of the
Performance Period or is subject to a change in the Participant’s Incentive
Target, including as a result of the Participant’s change in employment
position, multiplied by (c) the Participation Period Factor.
Section 1.17 MIP Award Payment. “MIP Award Payment” means a MIP Award Cash
Payment or MIP Award Share Payment.


2



--------------------------------------------------------------------------------



Section 1.18 MIP Award Share Payment. “MIP Award Share Payment” means an amount
equal to the (a) the MIP Award Target, divided by (b) the Fair Market Value of a
share of Common Stock on the first business day of the Performance Period,
rounded up to the next 10 shares of Common Stock, and multiplied by (c) the
Performance Goal Attainment Factor, and, in the case of a Participant who
becomes eligible to participate in the MIP after the first day of the
Performance Period or is subject to a change in the Participant’s Incentive
Target, including as a result of the Participant’s change in employment
position, multiplied by (d) the Participation Period Factor. For purposes of
calculating the MIP Award Share Payment, if a Participant’s Eligible Base
Earnings is in a currency other than U.S. dollars, his or her Eligible Base
Earnings shall be converted into U.S. dollars at the exchange rate in effect on
the first day of the Performance Period, as determined in the sole discretion of
the Committee.
Section 1.19 MIP Award Target. “MIP Award Target” means an amount equal to
(a) the product of (i) the Participant’s Eligible Base Earnings, multiplied by
(ii) the Participant’s Incentive Target, (b) a percentage of a performance
incentive pool established by the Committee in accordance with Section 2.1
hereof, or (c) a combination of the formulations set forth in subsections
(a) and (b).
Section 1.20 Maximum Goal Factor. “Maximum Goal Factor” means a percentage
established by the Committee with respect to a MIP Award and Performance Period,
and representing the maximum percentage that may be determined to have been
attained as a Performance Goal Attainment Factor. In the case of MIP Awards that
are intended to constitute Qualified Performance-Based Compensation, the Maximum
Goal Factor shall be established at the same time the related Performance Goals
are established.
Section 1.21 Minimum Goal Factor. “Minimum Goal Factor” means a percentage
established by the Committee with respect to a MIP Award and Performance Period,
and representing the minimum percentage that may be determined to have been
attained as a Performance Goal Attainment Factor. In the case of MIP Awards that
are intended to constitute Qualified Performance-Based Compensation, the Minimum
Goal Factor shall be established at the same time the related Performance Goals
are established.
Section 1.22 Participant. “Participant” means any Eligible Employee selected by
the Committee, in its sole discretion, who has been granted a MIP Award.
Section 1.23 Participant’s Incentive Target. “Participant’s Incentive Target”
means a percentage of a Participant’s Eligible Base Earnings established by the
Company.
Section 1.24 Participation Period Factor. “Participation Period Factor” means a
percentage intended to provide for an adjustment to the total amount of a MIP
Award Payment to reflect employment with the Employer for a period that is less
than the entire Performance Period or change in a Participant’s employment
position that results in a change to the Participant’s Incentive Target;
provided, however, that no adjustment shall result in an increase to the payment
otherwise payable under the MIP Award to the extent the MIP Award is intended to
constitute Qualified Performance-Based Compensation. The Committee, in its sole
discretion, may adjust the Participation Period Factor.
Section 1.25 Performance Criteria. “Performance Criteria” means, with respect to
the Company, a subsidiary, an Affiliate, or any business unit thereof, any one
or more or any combination of the following, net earnings or net income (before
or after taxes), operating income, earnings per share, sales or revenue growth,
adjusted net income, net operating profit or income, return measures (including,
but not limited to, return on assets, capital, invested capital,
3



--------------------------------------------------------------------------------



equity, sales, or revenue), cash flow (including, but not limited to, operating
cash flow, free cash flow, cash flow return on equity, and cash flow return on
investment), earnings before or after taxes, interest, depreciation, and/or
amortization, gross or operating margins, productivity ratios, share price
(including, but not limited to, growth measures and total stockholder return),
cost control, margins, operating efficiency, market share, customer satisfaction
or employee satisfaction, working capital, management development, succession
planning, taxes, depreciation and amortization or economic value added. The
Performance Criteria applicable to any Performance Period shall be selected by
the Committee, in its sole discretion, at the beginning of the applicable
Performance Period.
Section 1.26 Performance Goal Attainment Factor. “Performance Goal Attainment
Factor” means a percentage ranging from the Minimum Goal Factor to the Maximum
Goal Factor representing the rate at which the Performance Goals have been
attained as determined by the Committee.
Section 1.27 Performance Goals. “Performance Goals” have the meaning set forth
in Section 2.2 hereof.
Section 1.28 Performance Period. “Performance Period” means one or more periods
of time, which may be of varying and overlapping durations, as the Committee may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to, and payment
of, a MIP Award. In the case of a MIP Award that is not intended to constitute
Qualified Performance-Based Compensation, the Committee, in its sole discretion,
may adjust the duration of the Performance Period at any time before the term of
the originally established Performance Period has expired.
Section 1.29 Qualified Performance-Based Compensation. “Qualified
Performance-Based Compensation” means any compensation awarded to a Covered
Employee that is intended to constitute “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code.
ARTICLE II
MIP AWARDS
Section 2.1 Participants; MIP Awards. The Committee, in its sole discretion, may
grant MIP Awards with regard to any Performance Period (and with respect to
multiple Performance Periods) to one or more Eligible Employees, as the
Committee selects. All full-time and part-time employees of the Company and its
Affiliates are eligible to be selected to receive a grant of a MIP Award.
Subject to any requirements that must be satisfied for MIP Awards that are
intended to constitute Qualified Performance-Based Compensation, employees who
are new hires are eligible to be selected to participate in the MIP as of their
hire date. An employee with a start date on or after October 1st (or such other
date established by the Committee at the commencement of the Performance Period)
following the commencement of the Performance Period will not be eligible to
participate in the MIP. At the time a MIP Award is granted pursuant to this
Section 2.1, the Committee shall specify: (a) whether the MIP Award will be a
MIP Award Cash Payment or MIP Award Share Payment, or a combination thereof,
(b) the Minimum Goal Factor, if any, (c) the Maximum Goal Factor that may be
attained upon the achievement of the Performance Goals established in accordance
Section 2.2 hereof, and subject to Section 2.4 hereof, and (d) a performance
incentive pool amount, if any.
4



--------------------------------------------------------------------------------



Section 2.2 Performance Goals. For each Performance Period in which one or more
Eligible Employees are granted a MIP Award, the Committee shall establish in
writing one or more objectively determinable Performance Goals based on
Performance Criteria for such MIP Award. Performance Goals may be determined on
an absolute basis or relative to internal goals or relative to levels attained
in prior years or related to other companies or indices or as ratios expressing
relationships between two or more Performance Goals. In addition, Performance
Goals may be based upon the attainment of specified levels of Company
performance under one or more Performance Criteria relative to the performance
of other corporations.
In addition, for MIP Awards not intended to constitute Qualified
Performance-Based Compensation, the Committee may establish Performance Goals
based on Performance Criteria as it deems appropriate in its sole discretion.
For MIP Awards that are intended to constitute Qualified Performance-Based
Compensation, to the extent the Committee elects not to determine achievement of
the Performance Goals in accordance with Applicable Accounting Standards, or to
the extent that determination of achievement in accordance with Applicable
Accounting Standards would not satisfy the requirements of Section 162(m) of the
Code, the Committee shall, within the time prescribed by Section 162(m) of the
Code, define in an objective fashion the manner of determining whether and to
what extent any specified Performance Goals has been achieved for the
Performance Period.
The Performance Goals applicable to MIP Awards granted in connection with a
given Performance Period shall be communicated to Participants for such
Performance Period.
Section 2.3 Adjustments to Performance Goals. For each MIP Award that is
intended to constitute Qualified Performance-Based Compensation, the Committee,
in its sole discretion, may, at the time of grant, specify certain objectively
determinable adjustments shall be made to one or more of the Performance Goals
established under Section 2.2 hereof. For example (without limiting the
adjustments to any of the following), the Committee may specify, in its sole
discretion, at the time of grant, the manner of adjustment of any Performance
Goals to the extent necessary to prevent dilution or enlargement of any award as
a result of extraordinary events or circumstances, as determined by the
Committee, or to exclude the effects of extraordinary, unusual, or non-recurring
items; changes in applicable laws, regulations, or accounting principles;
currency fluctuations; discontinued operations; non-cash items, such as
amortization, depreciation, or reserves; asset impairment; or any
recapitalization, restructuring, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-up, combination, liquidation,
dissolution, sale of assets, or other similar corporate transaction but only to
the extent such adjustments would be permitted under Section 162(m) of the Code.
For MIP Awards not intended to constitute Qualified Performance-Based
Compensation, the Committee may make such adjustments to one or more of the
Performance Goals as the Committee in its sole discretion deems appropriate.
Section 2.4 162(m) Award Limit. The maximum aggregate amount of all MIP Awards
intended to constitute Qualified Performance-Based Compensation that are granted
to a Participant with regard to any fiscal year of the Company shall not exceed
three million dollars ($3,000,000). The maximum aggregate number of shares of
Common Stock that may be awarded under a MIP Award Share Payment that is
intended to constitute Qualified Performance-Based Compensation granted to any
Covered Employee shall not exceed a number of shares of Common Stock specified
in Article 4 of the EIP.


5



--------------------------------------------------------------------------------



ARTICLE III
PAYMENT OF MIP AWARDS
Section 3.1 Form of Payment. Each Participant’s MIP Award shall be paid as a MIP
Award Cash Payment or a MIP Award Share Payment, or a combination thereof, as
determined in accordance with Section 2.1 above. Any MIP Award that is paid, in
whole or in part, in the form of a MIP Award Share Payment, and that results in
less than a whole number of shares of Common Stock shall be rounded down to the
next whole share of Common Stock (no fractional shares of Common Stock shall be
issued in payment of a MIP Award). Any shares of Common Stock issued in respect
of a MIP Award Share Payment shall be issued pursuant to the terms and
conditions of the EIP and shall reduce the number of shares available for
issuance thereunder.
Section 3.2 Certification; Performance Goal Attainment Factor Determination.
Following the completion of each Performance Period and, subject to Section 3.4,
prior to the distribution of any payment of a MIP Award intended to constitute
Qualified Performance-Based Compensation, the Committee shall certify in writing
whether the applicable Performance Goals were achieved for the Performance
Period to which the MIP Award relates and shall determine the Performance Goal
Attainment Factor with respect to such MIP Award.
Section 3.3 Performance Goal Attainment Factor Modifications. In determining the
amount payable to a Participant with respect to the Participant’s MIP Award that
is intended to constitute Qualified Performance-Based Compensation, the
Committee shall have the right, in its sole discretion, to reduce the
Performance Goal Attainment Factor (resulting in the reduction or elimination
(including to zero), but not an increase, in the amount otherwise payable under
the MIP Award) to take into account recommendations of the Executive Management
of the Company and/or such additional factors including qualitative factors, if
any, that the Committee may deem relevant to the assessment of individual or
corporate performance for the Performance Period. In the case of MIP Awards that
are not intended to constitute Qualified Performance-Based Compensation, the
Committee shall retain the right, in its sole discretion, to modify the
Performance Goal Attainment Factors (resulting in a reduction, an increase or
elimination (including to zero) of, the amount otherwise payable under the under
the MIP Award) to take into account recommendations of the Executive Management
of the Company and/or such additional factors including qualitative factors, if
any, that the Committee may deem relevant to the assessment of individual or
corporate performance for the Performance Period. Anything to the contrary in
the foregoing notwithstanding, in no event shall any such reduction or
elimination of the amount payable under a MIP Award contemplated in the
foregoing sentences increase the amount payable under a MIP Award that is
intended to constitute Qualified Performance-Based Compensation.
Section 3.4 Timing of Payment. Unless otherwise determined by the Committee,
each MIP Award shall be paid as soon as practicable after the Committee
certifies in writing that the Performance Goals specified for such MIP Award
were in fact satisfied. It is intended that payment will be made no later than
required to ensure that no amount paid or to be paid hereunder shall be subject
to the provisions of Section 409A(a)(1)(B) of the Code and all payments are
intended to be eligible for the short-term deferral exception to Section 409A of
the Code.
Section 3.5 Employment Termination. Except as provided in Section 3.5(a), a
Participant must be continuously and actively employed through the last date of
the applicable Performance Period in order to be eligible to receive payment of
the MIP Award. Receipt of
6



--------------------------------------------------------------------------------



salary continuation, notice payments, severance pay or any similar payment shall
not constitute good standing for purposes of the MIP. For Participants residing
outside the United States, and unless otherwise required by local law as
determined by the Company on a country-by-country basis, in the event of
termination of the Participant’s employment (whether or not in breach of local
labor laws), the Participant’s right to be eligible to receive payment of the
MIP Award will terminate effective as of the date that the Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law).
(a) Death; Disability. The Committee may provide, in an Award Notice or
otherwise, for the full or partial vesting acceleration of the MIP Award Payment
in the event of the Participant’s death or termination resulting from Disability
without regard to whether the applicable Performance Goals are attained.
(b) Other Employment Terminations. For MIP Awards that are not intended to
constitute Qualified Performance-Based Compensation, the Committee may provide,
in an Award Notice or otherwise, for full or partial vesting acceleration in the
event of a termination of the Participant’s active employment with the Company
(or an Affiliate) prior to the last day of the applicable Performance Period for
any reason not described in Section 3.5(a), including, without limitation, the
Participant’s voluntary or involuntary termination (whether with or without
cause) or a termination in connection with a divestiture of the Company.
Anything to the contrary in this Section 3.5 notwithstanding, the Committee may,
in its sole discretion, provide for full or partial payment of the MIP Award
upon termination of a Participant’s active employment for any reason prior to
the completion of a Performance Period to which a MIP Award relates provided,
that the Committee shall not exercise such discretion if doing so would cause a
MIP Award that is intended to constitute Qualified Performance-Based
Compensation not to qualify.
Section 3.6 Forfeited Awards and Other Adjustments. Notwithstanding anything to
the contrary herein, (including Section 6.1), (i) any amounts payable pursuant
to MIP Awards that are forfeited by a Participant in the event of the
Participant’s employment termination or for any other reason shall become
available for payment pursuant to other MIP Awards relating to the same
Performance Period and that are not intended to constitute Qualified
Performance-Based Compensation and (ii) to the extent that, after the end of a
Performance Period, the Committee exercises discretion under the Plan, including
through Section 3.3, to reduce the amount payable to any Participant under any
Award with respect to such Performance Period, the amount by which such Award
was reduced shall be payable to other employees eligible for an MIP Award
relating to the same Performance Period and that are not intended to constitute
Qualified Performance-Based Compensation.
ARTICLE IV
SECTION 162(M) OF THE CODE
Section 4.1 Qualified Performance-Based Compensation. The Committee, in its
discretion, may determine whether a MIP Award is intended to constitute
Qualified Performance-Based Compensation, and may take such actions as it may
deem necessary to ensure that such MIP Award will so qualify. Any such MIP Award
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) and any
Treasury Regulations or rulings issued thereunder that are
7



--------------------------------------------------------------------------------



requirements for qualifications as Qualified Performance-Based Compensation, and
the MIP shall be deemed amended to the extent necessary to conform to such
requirements.
Section 4.2 Performance Goals.
(a) The Committee may, in its discretion, establish the specific Performance
Goal or Goals under Section 2.2 hereof that must be achieved in order for a
Participant to become eligible to receive a MIP Award Payment (including any
specific adjustments to be made under Section 2.3 hereof). The Performance Goals
(including any adjustments resulting in an increase to the amount payable under
the MIP Award) shall be established in writing by the Committee; provided,
however, that the achievement of such Performance Goals shall be substantially
uncertain at the time such Performance Goals are established in writing.
(b) With respect to any MIP Award that is intended to constitute Qualified
Performance-Based Compensation, the applicable Performance Goals described in
Section 2.2 hereof (including any adjustments to be made under Section 2.3
hereof) shall be established in writing no later than the 90th day following the
commencement of the Performance Period to which the Performance Goals relate;
provided, however, that in no event shall the Performance Goals be established
after 25% of the Performance Period has elapsed.
ARTICLE V
ADMINISTRATION
Section 5.1 Committee. For MIP Awards that are intended to constitute Qualified
Performance-Based Compensation, the Committee shall consist solely of two or
more Directors appointed by and holding office at the pleasure of the Board,
each of whom constitutes an “outside director” within the meaning of
Section 162(m)(4)(C) of the Code and the Treasury Regulations thereunder. The
Committee may consist of two or more Directors appointed by and holding office
at the pleasure of the Board; provided that, to the extent permitted by
applicable law, the Committee may also consist of one or more officers of the
Company in the case of MIP Awards not intended to constitute Qualified
Performance-Based Compensation granted to Eligible Employees who are not
officers of the Company who have been appointed to serve on the Committee as
contemplated hereunder.
Section 5.2 Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of the MIP in accordance with
its provisions. The Committee shall have the power to interpret the MIP, and to
adopt such rules for the administration, interpretation and application of the
MIP as are consistent therewith and to interpret, amend or revoke any such
rules. In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the MIP
except with respect to matters which under Section 162(m) of the Code are
required to be determined in the sole and absolute discretion of the Committee.
Section 5.3 Determinations of the Committee or the Board. All actions taken and
all interpretations and determinations made by the Committee or the Board shall
be final and binding upon all Participants, the Company and all other interested
persons. No members (or former members) of the Committee or the Board shall be
personally liable for any action, inaction, determination or interpretation made
in good faith with respect to the MIP or any MIP Award, and all members of the
Committee and the Board shall be fully protected by the Company in respect of
any such action, determination or interpretation.
8



--------------------------------------------------------------------------------



ARTICLE VI
OTHER PROVISIONS
Section 6.1 Amendment, Suspension or Termination of the MIP. The MIP may be
wholly or partially amended or otherwise modified, including with retroactive
effect, suspended or terminated at any time or from time to time by the Board or
the Committee. However, with respect to MIP Awards granted under the MIP which
the Committee determines should constitute Qualified Performance-Based
Compensation, no action of the Board or the Committee may modify the Performance
Goals (or adjustments) applicable to any outstanding MIP Award, to the extent
such modification would cause the MIP Award to fail to constitute Qualified
Performance-Based Compensation.
Section 6.2 Effective Date. The MIP shall be effective as of March 20, 2017,
subject to approval of the MIP by the stockholders of the Company with respect
to MIP Awards that are intended to constitute Qualified Performance-Based
Compensation (as such terms are defined below).
Section 6.3 No Fiduciary Relationship. The Board and the officers of the Company
shall have no duty to manage or operate the MIP in order to maximize the
benefits granted to the Participants hereunder, but rather shall have full
discretionary power to make all management and operational decisions based on
their determination of the respective best interests of the Company, its
stockholders and the Participants. The MIP shall not be construed to create a
fiduciary relationship between the Board or the Committee and the Participants.
Section 6.4 Governing Law; Jurisdiction; Waiver of Jury Trial. The MIP, all MIP
Awards, and all MIP Award Notices and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to the MIP, any MIP Awards, or any MIP Award
Notices shall be governed by the internal laws of the State of Delaware,
excluding any conflicts- or choice-of-law rule or principle that might otherwise
refer construction or interpretation of the MIP to the substantive law of
another jurisdiction. Each Participant agrees that it shall bring all claims,
causes of action and proceedings (whether in contract, in tort, at law or
otherwise) that may be based upon, arise out of or be related to the MIP or any
MIP Award Notice exclusively in the Delaware Court of Chancery or, in the event
(but only in the event) that such court does not have subject matter
jurisdiction over such claim, cause of action or proceeding, exclusively in the
United States District Court for the District of Delaware (the “Chosen Court”),
and hereby (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Court, (ii) waives any objection to laying venue in any such proceeding in the
Chosen Court, (iii) waives any objection that the Chosen Court is an
inconvenient forum or does not have jurisdiction over any party and (iv) agrees
that service of process upon such party in any such claim or cause of action
shall be effective if notice is given in accordance with such MIP Award Notice.
Section 6.5 No Employment Guarantee. Nothing in the MIP shall be construed as an
employment contract or a guarantee of continued employment. The rights of any
Participant shall only be those as are expressly set forth in the MIP.
Section 6.6 General Creditor Status. The Participants shall, in no event, be
regarded as standing in any position, if at all, other than as a general
creditor of the Company with respect to any rights derived from the existence of
the MIP and shall receive only the Company’s unfunded and unsecured promise to
pay benefits under the MIP.
9



--------------------------------------------------------------------------------



Section 6.7 Nonalienation of Benefits. Except as expressly provided herein, no
Participant or his beneficiaries shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant’s interest under the MIP. The
provisions of the MIP shall inure to the benefit of each Participant and his
beneficiaries, heirs, executors, administrators or successors in interest.
Section 6.8 Severability. If any provision of the MIP is held invalid or
unenforceable, the invalidity or unenforceability shall not affect the remaining
parts of the MIP, and the MIP shall be enforced and construed as if such
provision had not been included.
Section 6.9 Code Section 409A. Anything in the MIP to the contrary
notwithstanding, no payment of a MIP Award that constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of a
Participant’s termination of employment with the Company shall be made to the
Participant unless the Participant’s termination of employment constitutes a
“separation from service” (within the meaning of Section 409A of the Code and
any the regulations or other guidance thereunder). In addition, no such payment
or distribution shall be made to the Participant prior to the earlier of (a) the
expiration of the six-month period measured from the date of the Participant’s
separation from service or (b) the date of the Participant’s death, if the
Participant is deemed at the time of such separation from service to be a
“specified employee” (within the meaning of Section 409A of the Code and any the
regulations or other guidance thereunder) and to the extent such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Section 409A of the Code and any the regulations or other guidance
thereunder. All payments which had been delayed pursuant to the immediately
preceding sentence shall be paid to the Participant in a lump sum upon
expiration of such six-month period (or, if earlier, upon the Participant’s
death). The MIP and all MIP Awards made hereunder shall be interpreted,
construed and operated to reflect the intent of the Company that all aspects of
the MIP and the MIP Awards shall be interpreted either to be exempt from the
provisions of Section 409A of the Code or, to the extent subject to Section 409A
of the Code, comply with Section 409A of the Code and any regulations and other
guidance thereunder. The MIP may be amended at any time, without the consent of
any party, to avoid the application of Section 409A of the Code in a particular
circumstance or that is necessary or desirable to satisfy any of the
requirements under Section 409A of the Code, but the Company shall not be under
any obligation to make any such amendment. Nothing in the MIP shall provide a
basis for any person to take action against the Company or any Affiliate based
on matters covered by Section 409A of the Code, including the tax treatment of
any amount paid or MIP Award made under the MIP, and neither the Company nor any
of its Affiliates shall under any circumstances have any liability to any
Participant or his estate or any other party for any taxes, penalties or
interest due on amounts paid or payable under the MIP, including taxes,
penalties or interest imposed under Section 409A of the Code.
Section 6.10 Tax Withholding. The Company shall have the authority and the right
to deduct or withhold, report or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, local and foreign taxes
(including any social insurance, payroll tax, or payment on account) required by
law to be withheld with respect to any taxable event concerning a Participant
arising in connection with a MIP Award.
10

